Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 1 of 17 PageID #: 3082



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------x
  BOARD OF EDUCATION OF THE UNIONDALE
  UNION FREE SCHOOL DISTRICT,
                                                        Plaintiff,           DEFENDANTS’
                                                                             RESPONSE TO
                                                                             PLAINTIFF’S RULE
                                                                             56.1 STATEMENT OF
                            -against-                                        MATERIAL FACTS

  J.P. and S.R., individually, and as parents and legal                      18-CV-1038(JMA)(AYS)
  guardians of S.P. a minor

                                                        Defendants.
  -----------------------------------------------------------------------x

           Pursuant to Rule 56.1 of the Local Rules of this Court, Defendants’ response to Plaintiff’s

  Rule 56.1 Statement of Material Facts (Pl. 56.1 Statement) dated October 18, 2018 is set forth

  below:

           1.      Deny the allegations set forth in paragraph “1” of Pl. 56.1 Statement.

           2.      Deny the allegations set forth in paragraph “2” of Pl. 56.1 Statement.

           3.      Admit the allegations set forth in paragraph “3” of Pl. 56.1 Statement.

           4.      Admit the allegations set forth in paragraph “4” of Pl. 56.1 Statement.

           5.      Admit the allegations set forth in paragraph “5” of Pl. 56.1 Statement.

           6.      As to the allegations set forth in paragraph “6” of Pl. 56.1 Statement, admit that

  Vincent Smith School (VSS) is a private school which is not on the list of schools approved by

  the New York State Education Department which receive state funding. Defendants aver that the

  record established that VSS is an independent school “accredited by New York State Association

  of Independent Schools” and is chartered by the New York State Board of Regents. (T. 1034-35).

           7.      Admit the allegations set forth in paragraph “7” of Pl. 56.1 Statement.




                                                           1
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 2 of 17 PageID #: 3083



         8.      As the allegations set forth in paragraph “8” of Pl. 56.1 Statement, admit that the

  State Review Officer (SRO) reversed the Impartial Hearing Officer’s (IHO) Decision, but deny

  that the IHO’s decision was “well-reasoned, thorough and amply supported.”

         9.      Admit the allegations set forth in paragraph “9” of Pl. 56.1 Statement.

         10.     Deny the allegations set forth in paragraph “10” of Pl. 56.1 Statement.

         11.     Admit the allegations set forth in paragraph “11” of Pl. 56.1 Statement.

         12.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph “12” of Pl. 56.1 Statement.

         13.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph “13” of Pl. 56.1 Statement.

         14.     Deny allegations set forth in paragraph “14” of Pl. 56.1 Statement and aver that

  the record established that S.P. began receiving special education services in second grade. (T.

  1717-18; Ex. F-1).

         15.     Deny the allegations set forth in paragraph “15” of Pl. 56.1 Statement and aver

  that the record established that S.P.’s “most significant difficulties” were related to reading and

  dyslexia. (T. 380, 1207).

         16.     Admit the allegations set forth in paragraph “16” of Pl. 56.1 Statement.

         17.     Admit the allegations set forth in paragraph “17” of Pl. 56.1 Statement.

         18.     Admit the allegations set forth in paragraph “18” of Pl. 56.1 Statement.

         19.     As to the allegations set forth in paragraph “19” of Pl. 56.1 Statement, admit that

  S.P. was placed in a general education class with resource room and speech therapy, but deny

  that S.P. received Academic Intervention Services on a set schedule with any consistency as the

  AIS services were never mandated on an IEP. (T. 126-27, 1723).



                                                   2
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 3 of 17 PageID #: 3084



         20.     Admit the allegations set forth in paragraph “20” of Pl. 56.1 Statement.

         21.     Admit the allegations set forth in paragraph “21” of Pl. 56.1 Statement.

         22.     Admit the allegations set forth in paragraph “22” of Pl. 56.1 Statement.

         23.     Deny the allegations set forth in paragraph “23” of Pl. 56.1 Statement.

         24.     Deny the allegations set forth in paragraph “24” of Pl. 56.1 Statement and note

  that the referenced progress report showed that S.P. was not progressing in several domains and

  was marked as “Experiencing Difficulty.” (Ex. 29).

         25.     Deny the allegations set forth in paragraph “25” of Pl. 56.1 Statement and note

  that S.P.’s testing scores declined in several areas from December 2014 to December 2015.

  (Compare Exs. 29 and 32). Defendants aver that the two academic achievement tests are not an

  “apples to apples” comparison, as the District’s special education teacher testified that she

  omitted several subtests from the latter administration of testing because she anticipated that

  S.P.’s score would “remain flat,” and would be “low.” (T. 383-84).

         26.     Admit the allegations set forth in paragraph “26” of Pl. 56.1 Statement.

         27.     Admit the allegations set forth in paragraph “27” of Pl. 56.1 Statement.

         28.     Deny the allegations set forth in paragraph “28” of Pl. 56.1 Statement and aver

  that the hearing record does not establish that S.P. received those services on a consistent basis.

  (T. 126-27, 555, 663, 922, 1725).

         29.     Deny the allegations set forth in paragraph “28” of Pl. 56.1 Statement and aver

  that the AIS teacher testified that she did not provide services three times per week and that it

  was “harder to schedule” AIS services during 2015-2016 especially as IEP mandated services

  took precedence over AIS services. (T. 921-22). In addition, the AIS teacher testified that up to

  eight students received AIS. (T. 921).



                                                  3
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 4 of 17 PageID #: 3085



          30.     Deny the allegations set forth in paragraph “30” of Pl. 56.1 Statement and aver

  that S.P. was making “less than anticipated progress” toward several Goals and that she did not

  achieve any Goals. (Ex. H).

          31.     Admit the allegations set forth in paragraph “31” of Pl. 56.1 Statement.

          32.     Deny the allegations set forth in paragraph “32” of Pl. 56.1 Statement.

          33.     Admit the allegations set forth in paragraph “33” of Pl. 56.1 Statement.

          34.     Deny the allegations set forth in paragraph “34” of Pl. 56.1 Statement and aver

  that S.P.’s progress in prior years is in dispute.

          35.     Deny the allegations set forth in paragraph “35” of Pl. 56.1 Statement and aver

  that the record establishes that S.P. remained at a second grade reading level for several years,

  which is not a sign of progress. (Exs. 24, 26, 32, 36; T. 426, 587, 619, 739).

          36.     Deny the allegations set forth in paragraph “36” of Pl. 56.1 Statement and aver

  that the District’s general education teacher testified that S.P. was struggling relative to her

  peers, and he identified social interaction and distractibility as areas of deficit. (T. 735, 749,

  759).

          37.     Deny the allegations set forth in paragraph “37” of Pl. 56.1 Statement and aver

  that the hearing record establishes that S.P.’s parents expressed their concerns and disagreement

  with the District prior to sending their 10 day notice letter. Specifically, they asked for special

  education classes for S.P. and provided letters from S.P.’s doctor with that recommendation. (T.

  1722, 1728-30; Exs. D, E, F).

          38.     Admit the allegations set forth in paragraph “38” of Pl. 56.1 Statement.

          39.     Admit the allegations set forth in paragraph “39” of Pl. 56.1 Statement.

          40.     Admit the allegations set forth in paragraph “40” of Pl. 56.1 Statement.



                                                       4
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 5 of 17 PageID #: 3086



         41.    Admit the allegations set forth in paragraph “41” of Pl. 56.1 Statement.

         42.    Admit the allegations set forth in paragraph “42” of Pl. 56.1 Statement.

         43.    Admit the allegations set forth in paragraph “43” of Pl. 56.1 Statement.

         44.    Admit the allegations set forth in paragraph “44” of Pl. 56.1 Statement.

         45.    Admit the allegations set forth in paragraph “45” of Pl. 56.1 Statement.

         46.    Admit the allegations set forth in paragraph “46” of Pl. 56.1 Statement.

         47.    Admit the allegations set forth in paragraph “47” of Pl. 56.1 Statement.

         48.    Admit the allegations set forth in paragraph “48” of Pl. 56.1 Statement.

         49.    Admit the allegations set forth in paragraph “49” of Pl. 56.1 Statement.

         50.    Admit the allegations set forth in paragraph “50” of Pl. 56.1 Statement.

         51.    Admit the allegations set forth in paragraph “51” of Pl. 56.1 Statement.

         52.    Admit the allegations set forth in paragraph “52” of Pl. 56.1 Statement.

         53.    Admit the allegations set forth in paragraph “53” of Pl. 56.1 Statement.

         54.    Admit the allegations set forth in paragraph “54” of Pl. 56.1 Statement.

         55.    Admit the allegations set forth in paragraph “55” of Pl. 56.1 Statement.

         56.    Admit the allegations set forth in paragraph “56” of Pl. 56.1 Statement.

         57.    Admit the allegations set forth in paragraph “57” of Pl. 56.1 Statement.

         58.    Admit the allegations set forth in paragraph “58” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

         59.    Admit the allegations set forth in paragraph “59” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,



                                                  5
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 6 of 17 PageID #: 3087



  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

         60.    Admit the allegations set forth in paragraph “60” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

         61.    Admit the allegations set forth in paragraph “61” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the hearing record amply established

  that S.P.’s met criteria for a learning disability classification given her profound reading

  weaknesses.

         62.    Admit the allegations set forth in paragraph “62” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

         63.    Admit the allegations set forth in paragraph “63” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

         64.    Admit the allegations set forth in paragraph “64” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.




                                                  6
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 7 of 17 PageID #: 3088



         65.     Admit the allegations set forth in paragraph “65” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

         66.     Deny the allegations set forth in paragraph “66” of Pl. 56.1 Statement and aver

  that IHO failed to address S.P.’s parents’ claim regarding the District’s failure to offer S.P.

  intensive reading intervention and that her decision does not include a conclusion on that issue.

  Defendants aver that the SRO specifically found that the District denied S.P. a FAPE “for its

  failure to address [S.P.’s] reading needs during the 2016-17 school year.” (SRO Decision, p 28).

         67.     Deny the allegations set forth in paragraph “67” of Pl. 56.1 Statement and aver

  that IHO failed to address S.P.’s parents’ claim regarding the District’s failure to offer S.P.

  intensive reading intervention and that her decision does not include a conclusion on that issue.

  Defendants aver that the testimony referenced is improper retrospective testimony which cannot

  be considered as it relates to a service not included on the 2016-2017 IEP.

         68.     Deny the allegations set forth in paragraph “68” of Pl. 56.1 Statement and aver

  that IHO failed to address S.P.’s parents’ claim regarding the District’s failure to offer S.P.

  intensive reading intervention and that her decision does not include a conclusion on that issue.

  Defendants further aver that the SRO specifically found that the District denied S.P. a FAPE “for

  its failure to address [S.P.’s] reading needs during the 2016-17 school year.” (SRO Decision, p

  28).

         69.     Admit the allegations set forth in paragraph “69” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,




                                                  7
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 8 of 17 PageID #: 3089



  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

          70.     Admit the allegations set forth in paragraph “70” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

          71.     Admit the allegations set forth in paragraph “71” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

          72.     Admit the allegations set forth in paragraph “72” of Pl. 56.1 Statement but only

  insofar as the IHO made that finding. Defendants aver that the IHO’s decision was erroneous,

  improper, and against the weight of the evidence. Defendants further aver that the SRO reversed

  the IHO’s determination that the District offered S.P. a FAPE.

          73.     Deny the allegations set forth in paragraph “73” of Pl. 56.1 Statement and aver

  that IHO failed to address S.P.’s parents’ claim regarding the District’s failure to recommend

  parent training and counseling, and that her decision does not include a conclusion on that issue.

          74.     Deny the allegations set forth in paragraph “74” of Pl. 56.1 Statement.

          75.     As to the allegations set forth in paragraph “75” of Pl. 56.1 Statement, Defendants

  admit to challenging the District’s failure to provide S.P. with special education transportation in

  their due process complaint. However, during the course of the 2016-2017 school year, the

  District provided S.P. with special education transportation to and from VSS. Defendants further

  aver that this issue is not material to the instant action.



                                                      8
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 9 of 17 PageID #: 3090



         76.     Deny the allegations set forth in paragraph “76” of Pl. 56.1 Statement and aver

  that the hearing record amply establishes that S.P. was well behind grade level and that

  placement in general education, including general education assessments, was inappropriate for

  S.P.

         77.     Admit the allegations set forth in paragraph “77” of Pl. 56.1 Statement.

         78.     Admit the allegations set forth in paragraph “78” of Pl. 56.1 Statement.

         79.     Admit the allegations set forth in paragraph “79” of Pl. 56.1 Statement, in part,

  but aver that S.P.’s parents partially appealed the IHO’s Decision. S.P.’s parents did not appeal

  the IHO’s findings that VSS was appropriate and that equitable considerations favored them.

         80.     Admit the allegations set forth in paragraph “80” of Pl. 56.1 Statement but only

  insofar as the District argued as such in its cross-appeal. Defendants aver that the District’s

  cross-appeal was dismissed in its entirety.

         81.     Admit the allegations set forth in paragraph “81” of Pl. 56.1 Statement but only

  insofar as the District argued as such in its cross-appeal. Defendants aver that the District’s

  cross-appeal was dismissed in its entirety.

         82.     Admit the allegations set forth in paragraph “82” of Pl. 56.1 Statement but only

  insofar as the District argued as such in its cross-appeal. Defendants aver that the District’s

  cross-appeal was dismissed in its entirety.

         83.     Admit the allegations set forth in paragraph “83” of Pl. 56.1 Statement but only

  insofar as the District argued as such in its cross-appeal. Defendants aver that the District’s

  cross-appeal was dismissed in its entirety.

         84.     Deny the allegations set forth in paragraph “84” of Pl. 56.1 Statement and aver

  that the SRO did find that the IHO erroneously determined that the District offered S.P. a FAPE



                                                  9
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 10 of 17 PageID #: 3091



  and the SRO reversed that determination notwithstanding a statement that S.P. made some

  degree of progress. Defendants aver that the hearing record establishes that S.P. did not progress

  in the District.

          85.        Deny the allegations set forth in paragraph “85” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  Defendants were denied meaningful participation in the IEP process. Defendants further aver

  that notwithstanding that finding, the SRO properly determined that the District failed to offer

  S.P. a FAPE.

          86.        Deny the allegations set forth in paragraph “86” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  the District predetermined S.P.’s program. Defendants further aver that notwithstanding that

  finding, the SRO properly determined that the District failed to offer S.P. a FAPE.

          87.        Deny the allegations set forth in paragraph “87” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  the District failed to rely on sufficient evaluative information and that the CSE Chairperson

  admitted to considering only one document at the meeting. Defendants further aver that

  notwithstanding that finding, the SRO properly determined that the District failed to offer S.P. a

  FAPE.

          88.        Deny the allegations set forth in paragraph “88” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  the District failed to create appropriate annual Goals for S.P. Defendants further aver that

  notwithstanding that finding, the SRO properly determined that the District failed to offer S.P. a

  FAPE.



                                                   10
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 11 of 17 PageID #: 3092



         89.     Deny the allegations set forth in paragraph “89” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  two weekly group sessions of speech and language therapy was not an appropriate

  recommendation for S.P. Defendants further aver that notwithstanding that finding, the SRO

  properly determined that the District failed to offer S.P. a FAPE.

         90.     Deny the allegations set forth in paragraph “90” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  S.P. required counseling services and that the District’s failure to recommend or consider

  counseling was improper. Defendants further aver that notwithstanding that finding, the SRO

  properly determined that the District failed to offer S.P. a FAPE.

         91.     Deny the allegations set forth in paragraph “91” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  S.P.’s parents required parent training and counseling and that the District’s refusal to offer

  parent training solely because S.P. was not classified as having autism was improper. Defendants

  further aver that notwithstanding that finding, the SRO properly determined that the District

  failed to offer S.P. a FAPE.

         92.     Deny the allegations set forth in paragraph “92” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the hearing record establishes that

  S.P. did not progress in the District. Defendants further aver that notwithstanding that finding,

  the SRO properly determined that the District failed to offer S.P. a FAPE.

         93.     Deny the allegations set forth in paragraph “93” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the May 2015 progress report

  showed that S.P. experienced difficulty in several domains, which is not an indicator of progress.



                                                  11
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 12 of 17 PageID #: 3093



  Defendants further aver that notwithstanding that finding, the SRO properly determined that the

  District failed to offer S.P. a FAPE.

         94.     Deny the allegations set forth in paragraph “94” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that a comparison of the tests shows

  that S.P.’s performance was consistently below grade level and that S.P. regressed and flat-lined

  in several areas. Defendants further aver that notwithstanding that finding, the SRO properly

  determined that the District failed to offer S.P. a FAPE.

         95.     Deny the allegations set forth in paragraph “95” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the Goal progress report showed

  that S.P. made less than anticipated progress and that she failed to achieve any Goal. Defendants

  further aver that notwithstanding that finding, the SRO properly determined that the District

  failed to offer S.P. a FAPE.

         96.     Deny the allegations set forth in paragraph “96” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the S.P. did not progress in the

  District’s program. Defendants further aver that notwithstanding that finding, the SRO properly

  determined that the District failed to offer S.P. a FAPE.

         97.     Deny the allegations set forth in paragraph “97” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the S.P. did not progress in the

  District’s program. Defendants further aver that notwithstanding that finding, the SRO properly

  determined that the District failed to offer S.P. a FAPE.

         98.     Deny the allegations set forth in paragraph “98” of Pl. 56.1 Statement except

  insofar as the SRO made those findings. Defendants aver that the S.P. was not “ready for middle

  school” as she performed well below grade level in academics. Defendants further aver that



                                                  12
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 13 of 17 PageID #: 3094



  notwithstanding that finding, the SRO properly determined that the District failed to offer S.P. a

  FAPE.

          99.    Admit the allegations set forth in paragraph “99” of Pl. 56.1 Statement except

  deny the allegation that the SRO’s ruling was “inexplicable.” Defendants aver that the SRO

  decision regarding the District’s failure to offer S.P. a FAPE was clear, thorough, and well-

  reasoned.

          100.   Deny the allegations set forth in paragraph “100” of Pl. 56.1 Statement.

          101.   Admit the allegations set forth in paragraph “101” of Pl. 56.1 Statement.

          102.   Admit the allegations set forth in paragraph “102” of Pl. 56.1 Statement but aver

  that cited guidance provides that while the term “specialized reading instruction” need not appear

  on an IEP, the IEP should describe “how specially designed reading instruction will be

  provided.” Defendants further aver that the SRO specifically found that the District did not

  address S.P.’s reading needs through the recommendation of resource room. (SRO Decision, p.

  29).

          103.   Admit the allegations set forth in paragraph “103” of Pl. 56.1 Statement.

          104.   Admit the allegations set forth in paragraph “104” of Pl. 56.1 Statement.

          105.   Admit the allegations set forth in paragraph “105” of Pl. 56.1 Statement.

          106.   Deny the allegations set forth in paragraph “106” of Pl. 56.1 Statement and aver

  that the SRO cited to guidance which required that AIS services described by the District meet

  the definition of specially designed instruction which needs to be included on an IEP.

          107.   Deny the allegations set forth in paragraph “107” of Pl. 56.1 Statement.

  Defendants aver that the United State Education Department’s advice is not “contrary,” and the

  SRO did not state as much. The SRO properly reasoned that the type of service the AIS teacher



                                                 13
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 14 of 17 PageID #: 3095



  provided to S.P. was “such that it constituted specially designed instruction and was required to

  be included on the student's IEP.” (SRO Decision, p. 28).

         108.    Deny the allegations set forth in paragraph “108” of Pl. 56.1 Statement.

         109.    Deny the allegations set forth in paragraph “109” of Pl. 56.1 Statement.

         110.    Admit the allegations set for in paragraph “110” of Pl. 56.1 Statement insofar as

  the AIS teacher testified as such. Defendants aver that the purported description of the AIS

  services being “tailored” and “differentiated” to a student’s needs proves the SRO’s point that

  the services are “specially designed instruction” which must be included in an IEP.

         111.    Deny the allegations set forth in paragraph “111” of Pl. 56.1 Statement and aver

  that the hearing record includes conflicting information regarding the frequency of services as

  well as the group size.

         112.    Admit the allegations set forth in paragraph “112” of Pl. 56.1 Statement only

  insofar as the AIS teacher testified as such.

         113.    Admit the allegations set forth in paragraph “113” of Pl. 56.1 Statement.

         114.    Deny the allegations set forth in paragraph “114” of Pl. 56.1 Statement.

         115.    Deny the allegations set forth in paragraph “115” of Pl. 56.1 Statement.

         116.    Deny the allegations set forth in paragraph “116” of Pl. 56.1 Statement.

         117.    Deny the allegations set forth in paragraph “117” of Pl. 56.1 Statement and aver

  that any testimony regarding services not included on S.P.’s IEP, including AIS instruction and

  methodology, is impermissible retrospective testimony which may not be considered.

         118.    Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph “118” of Pl. 56.1 Statement as that information was not

  included in S.P.’s IEP and constitutes impermissible retrospective evidence.



                                                  14
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 15 of 17 PageID #: 3096



         119.    Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph “119” of Pl. 56.1 Statement as that information was not

  included in S.P.’s IEP and constitutes impermissible retrospective evidence.

         120.    Admit the allegations set forth in paragraph “120” of Pl. 56.1 Statement insofar as

  VSS utilizes Wilson methodology, but deny that the District’s AIS instructors used that

  methodology. Defendants aver that use of a methodology and a recommendation for AIS reading

  are absent from the IEP, and any evidence regarding the same is impermissible retrospective

  evidence.

         121.    Deny the allegations set forth in paragraph “121” of Pl. 56.1 Statement.

         122.    Deny the allegations set forth in paragraph “122” of Pl. 56.1 Statement.

         123.    Deny the allegations set forth in paragraph “123” of Pl. 56.1 Statement.

         124.    Deny the allegations set forth in paragraph “124” of Pl. 56.1 Statement.

         125.    Deny the allegations set forth in paragraph “125” of Pl. 56.1 Statement.

         126.    Deny the allegations set forth in paragraph “126” of Pl. 56.1 Statement.

         127.    Admit the allegations set forth in paragraph “127” of Pl. 56.1 Statement.

         128.    Deny the allegations set forth in paragraph “128” of Pl. 56.1 Statement and aver

  that the failure to meet S.P.’s reading needs was a substantive failure which denied her a FAPE.

         129.    Deny the allegations set forth in paragraph “129” of Pl. 56.1 Statement.

         130.    Deny the allegations set forth in paragraph “130” of Pl. 56.1 Statement.

         131.    Deny the allegations set forth in paragraph “131” of Pl. 56.1 Statement.

         132.    Deny the allegations set forth in paragraph “132” of Pl. 56.1 Statement.

         133.    Deny the allegations set forth in paragraph “133” of Pl. 56.1 Statement.




                                                 15
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 16 of 17 PageID #: 3097



         134.    Admit the allegations set forth in paragraph “134” of Pl. 56.1 Statement except

  deny that anyone from VSS used the term “primary benefit.”

         135.    Admit the allegations set forth in paragraph “135” of Pl. 56.1 Statement except

  deny that anyone from VSS used the term “primary benefit.”

         136.    Deny the allegations set forth in paragraph “136” of Pl. 56.1 Statement.

         137.    Deny the allegations set forth in paragraph “137” of Pl. 56.1 Statement.

         138.    Admit the allegations set forth in paragraph “138” of Pl. 56.1 Statement insofar as

  S.P. improved and progressed because of the small class and individualized attention, but deny

  that S.P.’s progress was “regardless of her unique needs.”

         139.    Deny the allegations set forth in paragraph “139” of Pl. 56.1 Statement.

         140.    Admit the allegations set forth in paragraph “140” of Pl. 56.1 Statement insofar as

  VSS’s Dean of Students testified that S.P. benefits from individualized education but deny that

  the Dean of Students testified about VSS’s “business plan.”

         141.    Deny the allegations set forth in paragraph “141” of Pl. 56.1 Statement.

         142.    Deny the allegations set forth in paragraph “142” of Pl. 56.1 Statement.

         143.    Deny the allegations set forth in paragraph “143” of Pl. 56.1 Statement.

         144.    Deny the allegations set forth in paragraph “144” of Pl. 56.1 Statement.

         145.    Deny the allegations set forth in paragraph “145” of Pl. 56.1 Statement.

         146.    Deny the allegations set forth in paragraph “146” of Pl. 56.1 Statement.

         147.    Deny the allegations set forth in paragraph “147” of Pl. 56.1 Statement.

         148.    Deny the allegations set forth in paragraph “148” of Pl. 56.1 Statement.

         149.    Deny the allegations set forth in paragraph “149” of Pl. 56.1 Statement.

         150.    Deny the allegations set forth in paragraph “150” of Pl. 56.1 Statement.



                                                 16
Case 2:18-cv-01038-JMA-AYS Document 44 Filed 01/07/19 Page 17 of 17 PageID #: 3098



        151.   Deny the allegations set forth in paragraph “151” of Pl. 56.1 Statement.

        152.   Deny the allegations set forth in paragraph “152” of Pl. 56.1 Statement.

        153.   Deny the allegations set forth in paragraph “153” of Pl. 56.1 Statement.

        154.   Deny the allegations set forth in paragraph “154” of Pl. 56.1 Statement.

        155.   Deny the allegations set forth in paragraph “155” of Pl. 56.1 Statement.

        156.   Deny the allegations set forth in paragraph “156” of Pl. 56.1 Statement.

        157.   Deny the allegations set forth in paragraph “157” of Pl. 56.1 Statement.

        158.   Deny the allegations set forth in paragraph “158” of Pl. 56.1 Statement.

        159.   Deny the allegations set forth in paragraph “159” of Pl. 56.1 Statement.

        160.   Admit the allegations set forth in paragraph “160” of Pl. 56.1 Statement.

        161.   Admit the allegations set forth in paragraph “161” of Pl. 56.1 Statement.

        162.   Admit the allegations set forth in paragraph “162” of Pl. 56.1 Statement.

        163.   Admit the allegations set forth in paragraph “163” of Pl. 56.1 Statement.

        164.   Admit the allegations set forth in paragraph “164” of Pl. 56.1 Statement.



  Dated: New York, New York
         November 26, 2018

                                                    _s/ Christina D. Thivierge ________
                                                    Christina D. Thivierge (CT9565)
                                                    Thivierge & Rothberg, P.C.
                                                    Attorneys for Defendants
                                                    5 Hanover Square, Suite 1201
                                                    New York, New York 10004
                                                            &
                                                    200 Willis Avenue
                                                    Mineola, New York 11501
                                                    Tel: (212) 397-6360/Fax: (212) 397-6361
                                                    christina@trspecialedlaw.com




                                               17
